                                        Case 8:21-bk-10513-ES       Doc 21 Filed 04/01/21 Entered 04/01/21 17:38:11                Desc
                                                                     Main Document    Page 1 of 33



                                         1 SCOTT TALKOV, State Bar No. 264676
                                           TALKOV LAW CORP.
                                         2 2900 Adams St Ste C225
                                           Riverside, California 92504
                                         3 Telephone: (951) 888-3300

                                         4 Email: scott@talkovlaw.com

                                         5 Attorneys for Debtor Rosa A. Fridman

                                         6                           UNITED STATES BANKRUPTCY COURT

                                         7              CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION

                                         8 In re                                                Case. No. 8:21-bk-10513-ES

                                         9 ROSA A. FRIDMAN,                                     Chapter 7
                                        10                     Debtor.                          DEBTOR’S OPPOSITION TO KARL
             TELEPHONE (951) 888-3300




                                                                                                AVETOOM’S MOTION TO DISMISS
              2900 ADAMS ST STE C225




                                        11
                RIVERSIDE, CA 92504




                                                                                                BANKRUPTCY CASE PURSUANT TO
TALKOV LAW




                                                                                                U.S.C. § 707; DECLARATION OF SCOTT
                                        12
                                                                                                TALKOV
                                        13
                                                                                                Hearing on Motion to Dismiss:
                                        14                                                      Date:       April 15, 2021
                                                                                                Time:      10:30 a.m.
                                        15                                                      Courtroom: Courtroom 5A
                                                                                                            411 W. Fourth Street
                                        16                                                                  Santa Ana, CA 92701

                                        17
                                                    TO THE HONORABLE ERITHE A. SMITH, UNITED STATES BANKRUPTCY
                                        18
                                             JUDGE, CREDITOR KARL AVETOOM, THE U.S. TRUSTEE, AND ALL PARTIES IN
                                        19
                                             INTEREST:
                                        20
                                                    Rosa A. Fridman (“Ms. Fridman”), Debtor in the above-captioned matter, submits the
                                        21
                                             following opposition to the motion of Creditor Karl Avetoom (“Avetoom”) to dismiss the
                                        22
                                             bankruptcy case pursuant to 11 U.S.C. § 707 (the “Motion”) as follows:
                                        23

                                        24

                                        25

                                        26

                                        27


                                                    DEBTOR’S OPPOSITION TO AVETOOM’S MOTION TO DISMISS BANKRUPTCY CASE
                                                                                            1
                                        Case 8:21-bk-10513-ES              Doc 21 Filed 04/01/21 Entered 04/01/21 17:38:11                                         Desc
                                                                            Main Document    Page 2 of 33



                                         1                                                  TABLE OF CONTENTS

                                         2 I.       INTRODUCTION ................................................................................................................. 3

                                         3 II.      UNDER SECTION 707(a), THIS COULD SHOULD REJECT AVETOOM’S
                                                    INVITATION TO REVERSABLE ERROR BY ALLOWING DISMISSAL FOR
                                         4          BAD FAITH CONTRARY TO THE NINTH CIRCUIT RULING IN PADILLA ............... 5
                                                    A.        Padilla Bars Avetoom’s Claim for Dismissal for Bad Faith under § 707(a) ............ 5
                                         5
                                                    B.        Avetoom’s Theory that “This New Bankruptcy Case Does Not Fulfil Any
                                         6
                                                              Function Intended by Congress” Has Been Rejected by Numerous Courts ............. 7
                                         7
                                             III.   UNDER SECTION 707(b), AVETOOM HAS FAILED TO SHOW MS.
                                         8          FRIDMAN HAS ENGAGED IN ANY BAD FAITH CONDUCT ...................................... 9
                                                    A.        The Debtor is Exempt from §707(b) Dismissal Because Her Debts are Not
                                         9
                                                              Consumer Debts ........................................................................................................ 9
                                        10
                                                    B.        Avetoom’s Weak Application of 4 of the 10 Bad Faith Factors Hardly
             TELEPHONE (951) 888-3300
              2900 ADAMS ST STE C225




                                        11                    Meets His Burden to Show that Dismissal of this Unquestionably
                RIVERSIDE, CA 92504




                                                              Unfortunate Debtor is Warranted ............................................................................ 10
TALKOV LAW




                                        12
                                             IV.    CONCLUSION ................................................................................................................... 13
                                        13 V.       DECLARATION OF SCOTT TALKOV ........................................................................... 14
                                        14

                                        15

                                        16

                                        17

                                        18

                                        19

                                        20

                                        21

                                        22

                                        23

                                        24

                                        25

                                        26

                                        27


                                                    DEBTOR’S OPPOSITION TO AVETOOM’S MOTION TO DISMISS BANKRUPTCY CASE
                                                                                                              2
                                        Case 8:21-bk-10513-ES         Doc 21 Filed 04/01/21 Entered 04/01/21 17:38:11                 Desc
                                                                       Main Document    Page 3 of 33



                                         1                                        I.      INTRODUCTION

                                         2          While most people enjoy a story with a beginning, a middle, and an end, the creditor in this

                                         3 case can’t imagine an end to this saga. Spanning from the beginning of the Obama administration,

                                         4 and resulting in a state court trial court docket that prints at over 58 pages, a prior bankruptcy

                                         5 docket with 597 entries, multiple appeals to the Ninth Circuit, the California Court of Appeal, and

                                         6 multiple related cases, including the creditor’s lawsuit against the former attorneys representing

                                         7 the Debtor in this case, this case is well deserving of an end.

                                         8          Specifically, the creditor in this case is the longstanding President of a 12-unit Beach Crest

                                         9 Villas Homeowners Association. In a case between his HOA board and the Debtor’s now-

                                        10 deceased husband, who was formerly one of the 12 homeowners therein, the Court of Appeal went
             TELEPHONE (951) 888-3300
              2900 ADAMS ST STE C225




                                        11 out of its way to include dicta that the parties should end this sad chapter in all of their lives as
                RIVERSIDE, CA 92504
TALKOV LAW




                                        12 follows:

                                        13                                              Concluding Thoughts

                                        14                  We have no reason to believe that this opinion is the end of the disputes between
                                                    these parties. Two different courts have already cautioned the parties and their counsel
                                        15          regarding the unprofessional behavior exhibited throughout the pendency of the many legal
                                        16          proceedings between them. The Ninth Circuit's Bankruptcy Appellate Panel explained:
                                                    “We make this determination [that there was no clear error in the bankruptcy court's
                                        17          findings that Avetoom purchased the appeal rights in his own case from the bankruptcy
                                                    trustee in order to dismiss the appeal] with some unease. The amount of energy which the
                                        18          parties have devoted to this litigation, and the extraordinary degree of venom they have
                                                    poured on each other, make it clear that this case is more of a personal vendetta than a
                                        19          rational attempt by the parties to protect their legitimate interests. To say that either of
                                                    these parties is acting in ‘good faith’ stretches the common meaning of that phrase to the
                                        20          breaking point. But the case law ascribes a special meaning to the phrase in the context of
                                        21          § 363(m). Given that definition, we cannot say that the bankruptcy court erred.” (In re
                                                    Fridman, supra, 2016 Bankr. Lexis 2608 at p. *12, 2016 WL 3961303.)
                                        22          …
                                                    We strongly urge all sides to quickly and civilly resolve the litigation between them
                                        23          before even more attorney fees are expended.

                                        24 Moises Fridman v. Beach Crest Villas Homeowners Association (Cal. Ct. App., Mar. 19, 2018,

                                        25 No. G052868) 2018 WL 1373398, at *8 (unpublished). Despite these urges from the Court of

                                        26 Appeal, Avetoom has continued to harass Ms. Fridman, an 89-year-old, financially despondent

                                        27


                                                     DEBTOR’S OPPOSITION TO AVETOOM’S MOTION TO DISMISS BANKRUPTCY CASE
                                                                                                3
                                        Case 8:21-bk-10513-ES        Doc 21 Filed 04/01/21 Entered 04/01/21 17:38:11                  Desc
                                                                      Main Document    Page 4 of 33



                                         1 widow, with bad faith litigation tactics, despite the Debtor’s recent request to mediate this matter

                                         2 before the Hon. Meredith Jury (Ret.), to which Avetoom has rejected.

                                         3          As it relates to the pending Motion to dismiss, it demonstrates that Avetoom is making his

                                         4 last-ditch effort to avoid this Court’s ruling that Ms. Fridman, a financially despondent widow, is

                                         5 entitled to relief on her motion to avoid Avetoom’s lien encumbering her homestead pursuant to

                                         6 11 U.S.C. 522(f) (the “522(f) Motion”). Avetoom’s fear of having his lien avoided has caused him

                                         7 to file a legally and factually unfounded motion to dismiss alleging that banal conduct, such as this

                                         8 case being no asset, as reflecting bad faith. In reality, this motion is just the latest tactic used by

                                         9 Avetoom to impose his vengeful will upon an 89-year-old widow who cannot rid herself of

                                        10 Avetoom’s bad faith conduct in pursuit of his judgment lien.
             TELEPHONE (951) 888-3300
              2900 ADAMS ST STE C225




                                        11          The extensive, decade-long litigation fueled by Avetoom’s venomous contempt for Mr.
                RIVERSIDE, CA 92504
TALKOV LAW




                                        12 Fridman (and his widow) may indeed be an outlet to chase a dream he lost due to his criminal

                                        13 history. The Orange County Register said it best: “Karl Ivan Avetoom wanted to be a lawyer. But

                                        14 his prelaw career as a convicted motorcycle thief pre-empted that ambition.’” (Decl. Talkov, Ex.

                                        15 1.)

                                        16          The motion to dismiss reflects Avetoom’s hobby of litigating against the Fridmans, not a

                                        17 reasoned view of the law.

                                        18          First, the leading argument in Avetoom’s Motion to dismiss argues that this bankruptcy

                                        19 case should be dismissed for cause under 11 U.S.C. § 707(a). This argument is barred by Ninth

                                        20 Circuit precedent because “bad faith as a general proposition does not provide “cause” to dismiss

                                        21 a Chapter 7 petition under § 707(a).” In re Padilla, 222 F.3d 1184, 1191 (9th Cir. 2000). Indeed,

                                        22 Avetoom characterizes the conduct cited to support his argument that there is ‘cause’ to dismiss

                                        23 the action under section 707(a) as “improper purposes.” (Doc. 14, p. 7, ln. 9.) However, the

                                        24 Motion repeatedly claims and the supporting declaration repeatedly declares that the Debtor’s

                                        25 conduct is “bad faith.” Even further, his allegations of “improper purposes” do not survive even

                                        26 the weakest level of scrutiny, such as his claim that: “This new bankruptcy case does not fulfil any

                                        27 function intended by Congress to give an ‘honest’ debtor a ‘fresh start.’” (Doc. 14, p. 7, lns. 11-


                                                    DEBTOR’S OPPOSITION TO AVETOOM’S MOTION TO DISMISS BANKRUPTCY CASE
                                                                                                4
                                        Case 8:21-bk-10513-ES           Doc 21 Filed 04/01/21 Entered 04/01/21 17:38:11                 Desc
                                                                         Main Document    Page 5 of 33



                                         1 12.) To the contrary, this bankruptcy is properly used to protect the homestead of Ms. Fridman, an

                                         2 89-year-old financially despondent widow pursuant to the rulings of numerous courts as laid out

                                         3 below.

                                         4             Avetoom’s second argument for dismissal for bad faith under 11 U.S.C. § 707(b) is also

                                         5 without merit as this section applies “only applies to cases where the debtor has primarily

                                         6 ‘consumer debts.’” (Doc. 14, p. 8, ln. 4.) However, the Debtor appears not to be a consumer

                                         7 debtor, having only a judgment debt that she did not “incur.” Further, even if it were applicable,

                                         8 Avetoom’s selective application of only four of the ten factors to be considered when a Court is to

                                         9 dismiss for bad faith demonstrates even further that this argument is without merit.

                                        10             In reality, this Motion is Avetoom’s last ditch effort to avoid this Court issuing a ruling on
             TELEPHONE (951) 888-3300
              2900 ADAMS ST STE C225




                                        11 Ms. Fridman’s pending 522(f) Motion to protect her homestead. Avetoom would rather pursue
                RIVERSIDE, CA 92504
TALKOV LAW




                                        12 legally unsupported theories for dismissal and use more of Ms. Fridman’s limited resources to

                                        13 defend against his frivolous, bad faith tactics than let the legal process run its natural course.

                                        14 Given the foregoing, Ms. Fridman respectfully requests that this Motion be denied.

                                        15       II.         UNDER SECTION 707(a), THIS COULD SHOULD REJECT AVETOOM’S

                                        16      INVITATION TO REVERSABLE ERROR BY ALLOWING DISMISSAL FOR BAD

                                        17                  FAITH CONTRARY TO THE NINTH CIRCUIT RULING IN PADILLA

                                        18             The leading argument in Avetoom’s Motion alleges that “this bankruptcy case should be

                                        19 dismissed for cause pursuant to 11 U.S.C. § 707(a).” (Doc. 14, p. 7, lns. 24-25.) Specifically,

                                        20 Avetoom argues that “cause exists to dismiss this bankruptcy case because [Ms. Fridman] filed it

                                        21 for improper purposes.” (Doc. 14, p. 7, lns. 8-9.)

                                        22             A.      Padilla Bars Avetoom’s Claim for Dismissal for Bad Faith under § 707(a)

                                        23             In support of this request for dismissal, Avetoom cites the Ninth Circuit BAP in Padilla to

                                        24 claim that: “The determination of ‘cause’ for dismissal under 11 U.S.C. § 707(a) rests within the

                                        25 sound discretion of the court. In re Padilla, 214 B.R. 496 (9th Cir. BAP 1997) aff'd 222 F.3d 1184

                                        26 (9th Cir. 2000).”

                                        27


                                                       DEBTOR’S OPPOSITION TO AVETOOM’S MOTION TO DISMISS BANKRUPTCY CASE
                                                                                                  5
                                        Case 8:21-bk-10513-ES         Doc 21 Filed 04/01/21 Entered 04/01/21 17:38:11              Desc
                                                                       Main Document    Page 6 of 33



                                         1          However, the Motion ignores that the Ninth Circuit affirmed the BAP in Padilla upon

                                         2 finding that “bad faith as a general proposition does not provide “cause” to dismiss a Chapter 7

                                         3 petition under § 707(a).” In re Padilla, 222 F.3d 1184, 1191 (9th Cir. 2000) (“We affirm the

                                         4 BAP's conclusion that § 707(a) does not apply here” based upon an allegation of “bad faith); see

                                         5 Case Dismissal, Cal. Prac. Guide Bankruptcy (Rutter Dec. 2020) Ch. 5(II)-B, ¶ 5:2166

                                         6 (confirming that Padilla’s prohibition on § 707(a) dismissals for bad faith represents the rule in

                                         7 the Ninth Circuit).

                                         8          Here, rather than use the word “bad faith” in the section on § 707(a), the Motion alleges

                                         9 that “cause exists to dismiss this bankruptcy case because she filed it for improper purposes.”

                                        10 (Doc. 14, p. 7, lns. 8-9.)
             TELEPHONE (951) 888-3300
              2900 ADAMS ST STE C225




                                        11          However, elsewhere in the motion and supporting declaration, Avetoom clearly alleges and
                RIVERSIDE, CA 92504
TALKOV LAW




                                        12 declares under penalty of perjury his opinion that the petition was filed in “bad faith” as follows:

                                        13          1. “Therefore, the Court must conclude that the Debtor filed this bankruptcy case in

                                        14              bad faith and dismiss it pursuant to 11 U.S.C. § 707.” (Doc. 14, p. 6, lns. 17-18.)

                                        15          2. “Therefore, I believe the Debtor filed this bankruptcy case in bad faith and it

                                        16              should be dismissed pursuant to 11 U.S.C. § 707.” (Doc. 14, p. 15, lns. 8-9.)

                                        17          3. “The Court should also dismiss this bankruptcy for ‘bad faith’ under § 707(b)(3) based

                                        18              on the totality of circumstances.” (Doc. 14, p. 2, lns. 9-11.)

                                        19          4. “It is clear from her Schedules and LAM that Debtor filed this bankruptcy case in bad

                                        20              faith….” (Doc. 14, p. 6, ln. 8.)

                                        21          5. “I believe it is clear from her Schedules and LAM that Debtor filed this bankruptcy

                                        22              case in bad faith….”

                                        23          6. “[T]his case should be dismissed for bad faith pursuant to 11 U.S.C. § 707(b)(3)….”

                                        24              (Doc. 14, p. 7, lns. 27-28.)

                                        25          7. “[T]his bankruptcy case should be dismissed under § 707(b)(3) for bad faith.” (Doc.

                                        26              14, p. 8, lns. 6-7.)

                                        27


                                                    DEBTOR’S OPPOSITION TO AVETOOM’S MOTION TO DISMISS BANKRUPTCY CASE
                                                                                               6
                                        Case 8:21-bk-10513-ES         Doc 21 Filed 04/01/21 Entered 04/01/21 17:38:11                 Desc
                                                                       Main Document    Page 7 of 33



                                         1          8. “Accordingly, the totality of the circumstances demonstrates this case was filed in bad

                                         2               faith and should also be dismissed under § 707(b)(3).” (Doc. 14, p. 9, lns. 10-11.)

                                         3          This Court should reject Avetoom’s transparent effort to allege bad faith dismissal under §

                                         4 707(a) in violation of the Ninth Circuit ruling in Padilla.

                                         5          B.      Avetoom’s Theory that “This New Bankruptcy Case Does Not Fulfil Any

                                         6          Function Intended by Congress” Has Been Rejected by Numerous Courts

                                         7          Even if this Court were to indulge Avetoom by reviewing the § 707(a) arguments for

                                         8 dismissal, the facts he provides are extraordinarily weak.

                                         9          Specifically, Avetoom’s first argument is that: “In the 2012 BK Case, which just closed,

                                        10 Debtor admittedly hindered, delayed and defrauded her creditors for years and was denied a
             TELEPHONE (951) 888-3300
              2900 ADAMS ST STE C225




                                        11 discharge. Now she is back at it again. This new bankruptcy case does not fulfil any function
                RIVERSIDE, CA 92504
TALKOV LAW




                                        12 intended by Congress to give an ‘honest’ debtor a ‘fresh start.’” (Doc. 14, p. 7, lns. 8-12.)

                                        13          Contrary to Avetoom’s unsupported theories about bankruptcy, courts have repeatedly

                                        14 found that a debtor is statutorily entitled to file a 522(f) motion to avoid a lien even if the debt is

                                        15 non-dischargeable. The most commonly cited case of In re Ash, 166 B.R. 202, 204–205 (Bankr.

                                        16 D. Conn. 1994) found that a “judicial lien may be avoided in its entirety as impairing the debtor's

                                        17 exemption under § 522(d)(1), notwithstanding that any debt resulting from this unliquidated claim

                                        18 may prove to be nondischargeable.” Even further, a 2015 opinion from a Bankruptcy Court in

                                        19 California found that there is “no deterrent to avoiding a lien arising from a nondischargeability

                                        20 judgment….” In re Feathers, 2015 WL 1598087, at *2 (Bankr. N.D. Cal., Apr. 7, 2015); see

                                        21 United States v. Holmes, No. 94-11666, 1998 WL 19489, at *2 (N.D. Cal. Jan. 5, 1998 (“The non-

                                        22 dischargeable nature of the judicial lien, however, does not affect appellee’s ability to avoid the

                                        23 lien against his exempted property”); In re Willoughby, 212 B.R. 1011, 1018 (Bankr. M.D. Fla.

                                        24 1997) (“Section 522(f) has always been available for debtors to protect their exemptions by

                                        25 avoiding liens even if the underlying debts securing those liens remain enforceable and are not

                                        26 discharged’).

                                        27


                                                     DEBTOR’S OPPOSITION TO AVETOOM’S MOTION TO DISMISS BANKRUPTCY CASE
                                                                                                7
                                        Case 8:21-bk-10513-ES        Doc 21 Filed 04/01/21 Entered 04/01/21 17:38:11                 Desc
                                                                      Main Document    Page 8 of 33



                                         1          In fact, Congress specifically delineated that a “waiver of exemptions” does not apply

                                         2 under § 522(f)(1) and outlined precisely which debts would not be subject to a § 522(f) motion,

                                         3 notably “a judicial lien that secures a debt of a kind that is specified in section 523(a)(5).”

                                         4 Avetoom’s attempt to evade Congress and judicial interpretations of the Bankruptcy Code by

                                         5 alleging that the Debtor did something improper by utilizing the laws of this country should be

                                         6 wholly rejected.

                                         7          Avetoom’s second argument is that this case “is the continuation of a longstanding two-

                                         8 party dispute between Avetoom and the Debtor. This bankruptcy case should be dismissed so that

                                         9 their disputes can be litigated in the Superior Court.” (Doc. 14, p. 7, lns. 8-14.) Avetoom continues

                                        10 that: “Courts have found dismissal appropriate under § 707(a) where a bankruptcy case becomes a
             TELEPHONE (951) 888-3300
              2900 ADAMS ST STE C225




                                        11 two-party dispute that can be litigated in other forums….That is certainly the case here. Debtor is
                RIVERSIDE, CA 92504
TALKOV LAW




                                        12 again using a Chapter 7 to avoid litigation (and contempt proceedings) in the 2010 IIED Action

                                        13 and to collaterally attack the Recorded Stipulated Judgment in the 2015 Fraudulent Transfer

                                        14 Action.” (Doc. 14, p. 7, lns. 15-23.)

                                        15          However, just months ago, in December 2020, the BAP affirmed Judge Robert Kwan’s

                                        16 denial of a motion to dismiss under § 707(a) filed by a creditor alleging that the bankruptcy was

                                        17 solely a “two-party dispute.” In re Venegas, 623 B.R. 555, 559 (B.A.P. 9th Cir. 2020).

                                        18          Even further, Avetoom omits that the Debtor voluntarily provided her response to the

                                        19 contempt proceedings immediately after filing the case. (Decl. Talkov, ¶ __.) Seemingly, any

                                        20 creditor could allege that a bankruptcy is a collateral attack on the creditor’s right to recover.

                                        21          It's not hard to figure out that Avetoom is worried that the 522(f) motion will be granted

                                        22 such that his judgment lien will be rightfully avoided against Ms. Fridman’s homestead pursuant

                                        23 to the pending 522(f) Motion. On any or all of these grounds, the Motion to dismiss under

                                        24 § 707(a) should be denied.

                                        25

                                        26

                                        27


                                                     DEBTOR’S OPPOSITION TO AVETOOM’S MOTION TO DISMISS BANKRUPTCY CASE
                                                                                               8
                                        Case 8:21-bk-10513-ES        Doc 21 Filed 04/01/21 Entered 04/01/21 17:38:11                Desc
                                                                      Main Document    Page 9 of 33



                                         1    III.    UNDER SECTION 707(b), AVETOOM HAS FAILED TO SHOW MS. FRIDMAN

                                         2                         HAS ENGAGED IN ANY BAD FAITH CONDUCT

                                         3           To the extent this Court finds that Avetoom’s leading theory of § 707(a) is without merit, it

                                         4 may indeed conclude that his “alterative” theory that “this case should be dismissed for bad faith

                                         5 pursuant to 11 U.S.C. § 707(b)(3)” does not fare any better. (Doc. 14, p. 7, lns. 27-28.)

                                         6           A.     The Debtor is Exempt from §707(b) Dismissal Because Her Debts are Not

                                         7           Consumer Debts

                                         8           Avetoom appears to be aware that § 707(b) does not apply based on his admission that

                                         9 “Section 707(b)(3) only applies to cases where the debtor has primarily ‘consumer debts’”

                                        10 followed immediately by stating that: “In her petition, the Debtor represents that she has primarily
             TELEPHONE (951) 888-3300
              2900 ADAMS ST STE C225




                                        11 “consumer debts”. Doc. 1 (Petition) at 9. Assuming this is true, then this bankruptcy case should
                RIVERSIDE, CA 92504
TALKOV LAW




                                        12 be dismissed under § 707(b)(3) for bad faith.” (Doc. 14, p. 8, lns. 4-7.)

                                        13           In reality, Avetoom, represented by very competent counsel, is well aware that the Debtor

                                        14 is not a consumer debtor; she checked the box for the legal conclusion that the debts are primarily

                                        15 consumer debts solely to show that she would pass the means test even if she were a consumer

                                        16 debtor.

                                        17           Indeed, “Congress enacted § 707(b) to counter Chapter 7 abuse by consumers who amass

                                        18 debt through easy credit practices, consume the items purchased, and then seek discharge of their

                                        19 debt even when able to pay. A rational relationship exists between Congress singling out

                                        20 consumer debtors for dismissal for substantial abuse under § 707(b) and the government's

                                        21 legitimate purpose in preventing consumer abuse, reasonably protecting creditors and empowering

                                        22 the courts with a mechanism to more readily dismiss substantially abusive consumer petitions.” In

                                        23 re Stewart, 175 F.3d 796, 813 (10th Cir. 1999).

                                        24           Here, the Debtor did not incur the judgment debt, but rather had it imposed upon her by

                                        25 Avetoom’s persistent, venomous litigation tactics. The Debtor did not obtain any credit from

                                        26 Avetoom, nor did she consume the goods or services purchased. She simply got caught up in a

                                        27 terrible, decade-long HOA dispute that her creditor simply cannot move on from.


                                                     DEBTOR’S OPPOSITION TO AVETOOM’S MOTION TO DISMISS BANKRUPTCY CASE
                                                                                               9
                                        Case 8:21-bk-10513-ES         Doc 21 Filed 04/01/21 Entered 04/01/21 17:38:11                Desc
                                                                      Main Document    Page 10 of 33



                                         1          On this ground alone, the request for dismissal under § 707(b) should be denied on the

                                         2 basis that the Debtor is not a primarily consumer debtor.

                                         3          B.       Avetoom’s Weak Application of 4 of the 10 Bad Faith Factors Hardly Meets

                                         4          His Burden to Show that Dismissal of this Unquestionably Unfortunate Debtor is

                                         5          Warranted

                                         6          Assuming this Court entertains the § 707(b) motion to dismiss upon finding that the Debtor

                                         7 is a primarily consumer debtor, Avetoom’s motion to dismiss reflects his distaste for the 89-year-

                                         8 old widow in this case, not a reasoned view of the law that would support a finding of bad faith.

                                         9          Courts have found that “the bar for finding bad faith is a high one” such that “bad faith

                                        10 exists only in those egregious cases that entail concealed or misrepresented assets and/or sources
             TELEPHONE (951) 888-3300
              2900 ADAMS ST STE C225




                                        11 of income, and excessive and continued expenditures, lavish life-style, and intention to avoid a
                RIVERSIDE, CA 92504
TALKOV LAW




                                        12 large single debt based on conduct akin to fraud, misconduct, or gross negligence.” Janvey v.

                                        13 Romero, 883 F.3d 406, 412 (4th Cir. 2018). “In short, bad faith exists only where the petitioner

                                        14 has abused the provisions, purpose, or spirit of bankruptcy law.” Id.; see Case Dismissal, Cal.

                                        15 Prac. Guide Bankruptcy (Rutter 2020) Ch. 5(II)-B, ¶ 5:2217.5 (“Limited to egregious cases”).

                                        16          Here, Avetoom lists out the ten factors for a finding of bad faith in In re Mitchell, 357 B.R.

                                        17 142, 154-55 (Bankr. C.D. Cal. 2006), but ignores the following 6 factors:

                                        18              Whether the debtor has a likelihood of sufficient future income to fund a Chapter 11,
                                        19               12, or 13 plan which would pay a substantial portion of the unsecured claims;

                                        20              Whether the schedules suggest the debtor obtained cash advancements and consumer
                                        21               goods on credit exceeding his or her ability to repay them
                                        22              Whether the debtor's proposed family budget is excessive or extravagant;
                                        23              Whether the debtor's statement of income and expenses is misrepresentative of the
                                        24               debtor's financial condition;
                                        25              Whether the debtor has engaged in eve-of-bankruptcy purchases; and
                                        26              Whether the debtor intended to invoke the automatic stay for improper purposes, such
                                        27               as for the sole objective of defeating state court litigation.


                                                    DEBTOR’S OPPOSITION TO AVETOOM’S MOTION TO DISMISS BANKRUPTCY CASE
                                                                                                10
                                        Case 8:21-bk-10513-ES        Doc 21 Filed 04/01/21 Entered 04/01/21 17:38:11                Desc
                                                                     Main Document    Page 11 of 33



                                         1          As to the remaining four factors that Avetoom does address, he is simply mistaken. First,

                                         2 Avetoom argues that “this bankruptcy case is inconsistent with the policy goals of providing a

                                         3 ‘fresh start’ to debtors and maximizing the return to creditors.” (Doc. 14, p. 9, lns. 25-27.)

                                         4 However, Avetoom ignores the law that a debtor is entitled to file a Chapter 7 bankruptcy because

                                         5 a “judicial lien may be avoided in its entirety as impairing the debtor's exemption under §

                                         6 522(d)(1), notwithstanding that any debt resulting from this unliquidated claim may prove to be

                                         7 nondischargeable.” In re Ash, 166 B.R. 202, 204–205 (Bankr. D. Conn. 1994).

                                         8          Particularly troubling is that this creditor doesn’t want his return to be maximized.

                                         9 Debtor’s counsel already reached out to the Chapter 7 trustee to offer a substantial carve-out from

                                        10 the Debtor’s homestead to pay this creditor in a sale of the debtor’s modest, $230,000 interest in
             TELEPHONE (951) 888-3300
              2900 ADAMS ST STE C225




                                        11 an Orange County condo. (Decl. Talkov, ¶ 13.) However, the Trustee called Debtor’s counsel back
                RIVERSIDE, CA 92504
TALKOV LAW




                                        12 to inform him that the Mr. Avetoom had personally emailed the Trustee to reject any offer that

                                        13 would cause him to be paid. (Decl. Talkov, ¶ 14.) In reality, this creditor has only one goal: to

                                        14 harass the widow of his late arch nemesis until the day she dies. Perhaps this explains why the

                                        15 rational thinking of bankruptcy judges addressing creditors with an interest in being paid make no

                                        16 sense to him.

                                        17          Swinging for the fences, Avetoom even claims that this is bad faith because this “is a no-

                                        18 asset bankruptcy case.” Seemingly, Avetoom would argue that other 95% of cases that are no-

                                        19 asset are also bad faith, rather than a sign of an unfortunate debtor.

                                        20          Second, the Motion argues that “this bankruptcy case was not filed as a consequence of

                                        21 illness, disability, unemployment, or some other calamity.” (Doc. 14, p. 9, lns. 2-3.) However,

                                        22 Avetoom ignores that a life changing judgment that a debtor can never pay off is indeed a

                                        23 calamity.

                                        24          The Motion assumes the worst by claiming that “Debtor filed this bankruptcy case to avoid

                                        25 contempt proceedings in state court litigation and collaterally attack the Stipulated Judgment.” In

                                        26 reality, this creditor has been so persistent that there has virtually always been a pending motion or

                                        27 judgment debtor’s examination in the state court such that he could always argue that the Debtor


                                                    DEBTOR’S OPPOSITION TO AVETOOM’S MOTION TO DISMISS BANKRUPTCY CASE
                                                                                              11
                                        Case 8:21-bk-10513-ES        Doc 21 Filed 04/01/21 Entered 04/01/21 17:38:11                  Desc
                                                                     Main Document    Page 12 of 33



                                         1 was trying to avoid state court litigation. Despite this claim, Avetoom omits that the Debtor

                                         2 voluntarily produced to the creditor by email moments after the case was filed her response to his

                                         3 pending state court motion seeking a page of the Debtor’s trust that appears to not exist while also

                                         4 being irrelevant as relating to a grandchildren’s trust of an 89-year-old with two living children.

                                         5 (Decl. Talkov.) These documents were provided precisely because this creditor has an overactive

                                         6 immigration of wrongdoing by this Debtor.

                                         7          In reality, the creditor simply fails to understand that debtors have rights such that not

                                         8 every bankruptcy is a “collateral attack” on creditor remedies. Among those remedies is a 522(f)

                                         9 motion to avoid the lien so that the Debtor is not left to live in the same property forever.

                                        10          Third, Avetoom alleges: “the Debtor has a history of bankruptcy filings with her most
             TELEPHONE (951) 888-3300
              2900 ADAMS ST STE C225




                                        11 recent case, the 2012 BK Case,” even desperately alleging that the 2012 cased “clos[ed] days after
                RIVERSIDE, CA 92504
TALKOV LAW




                                        12 this case was filed.” (Doc. 14, p. 9, lns. 6-7.) Apparently, Avetoom believes that this Court is not

                                        13 astute enough to notice that the 597 docket entries in the 2012 case include the 596 th docket entry

                                        14 over 2.5 years ago with a Chapter 7 Trustee’s final report, apparently followed by the U.S. Trustee

                                        15 or Court noticing that the case had never been “closed” until the first workday after this case was

                                        16 filed, as shown below.

                                        17

                                        18

                                        19

                                        20

                                        21

                                        22

                                        23

                                        24
                                                    Seemingly, if Avetoom had a good argument, he would be making it. Instead, everything
                                        25
                                             looks like bad faith this emotionally driven creditor.
                                        26

                                        27


                                                     DEBTOR’S OPPOSITION TO AVETOOM’S MOTION TO DISMISS BANKRUPTCY CASE
                                                                                               12
                                        Case 8:21-bk-10513-ES       Doc 21 Filed 04/01/21 Entered 04/01/21 17:38:11                Desc
                                                                    Main Document    Page 13 of 33



                                         1          Fourth, the Motion makes a conclusory allegation that “egregious behavior is present as

                                         2 the Debtor stipulated to the 727 Judgment in the 2012 BK Case and filed this bankruptcy case for

                                         3 non-bankruptcy purposes.” (Doc. 14, p. 9, lns. 8-9.) This conclusory allegation provides no legal

                                         4 argument that a prior 727 judgment prevents a debtor from complying with the Bankruptcy Code

                                         5 in a subsequent bankruptcy, nor any support that every bankruptcy they file thereafter must be

                                         6 deemed in bad faith. Particularly illustrative is no evidence that the Debtor has violated any oath in

                                         7 this case, or that any grounds exist for a 727 action herein. Avetoom’s conclusion that the

                                         8 Debtor’s use of Section 522(f) is a “non-bankruptcy purpose” is totally without legal support.

                                         9          The only egregious behavior is the creditor’s meritless suspicion of wrongdoing by the

                                        10 Debtor. The totality of the circumstances in the instant case demonstrate that Avetoom is grasping
             TELEPHONE (951) 888-3300
              2900 ADAMS ST STE C225




                                        11 for straws in his attempt to prevent his stale judgment lien on Ms. Fridman’s homestead from
                RIVERSIDE, CA 92504
TALKOV LAW




                                        12 being avoided.

                                        13          Pursuant to the foregoing, Ms. Fridman respectfully requests this Court deny the Motion.

                                        14                                        IV.     CONCLUSION

                                        15          Based on the foregoing, Defendant respectfully requests that this Motion be denied under

                                        16 both § 707(a) and § 707(b).

                                        17 Date: April 1, 2021                                TALKOV LAW CORP

                                        18

                                        19                                                   Scott Talkov
                                                                                             Attorneys for Debtor Rosa A. Fridman
                                        20

                                        21

                                        22

                                        23

                                        24

                                        25

                                        26

                                        27


                                                    DEBTOR’S OPPOSITION TO AVETOOM’S MOTION TO DISMISS BANKRUPTCY CASE
                                                                                             13
                                        Case 8:21-bk-10513-ES          Doc 21 Filed 04/01/21 Entered 04/01/21 17:38:11                 Desc
                                                                       Main Document    Page 14 of 33



                                         1                             V.      DECLARATION OF SCOTT TALKOV

                                         2

                                         3          I, Scott Talkov, declare:

                                         4          1.        I am an attorney duly licensed to practice in all court of the State of California and

                                         5 am an Attorney with Talkov Law Corp., attorneys of record for Debtor, Rosa Fridman. The facts

                                         6 set forth herein are of my own personal knowledge and if sworn I could and would competently

                                         7 testify thereto.

                                         8          2.        Attached as Exhibit 1 is what I understand to be a true and correct copy of an

                                         9 Orange County Register article describing Mr. Avetoom’s criminal past as follows: “Karl Ivan

                                        10 Avetoom wanted to be a lawyer. But his prelaw career as a convicted motorcycle thief pre-empted
             TELEPHONE (951) 888-3300
              2900 ADAMS ST STE C225




                                        11 that ambition.”
                RIVERSIDE, CA 92504
TALKOV LAW




                                        12          3.        Minutes after filing the bankruptcy herein on February 26, 2021, I emailed Mr.

                                        13 Avetoom with notice of this case and Ms. Fridman’s response to the contempt proceedings

                                        14 immediately after filing this bankruptcy case, despite the state court case being stayed by the

                                        15 bankruptcy. A true and correct copy of this email communication is attached hereto as Exhibit 2.

                                        16          4.        On March 9, 2021, I voluntarily emailed, despite the lack of any court requirement

                                        17 relating thereto, the notice of the pending 522(f) Motion to Avetoom on March 9, 2021. A true and

                                        18 correct copy of this email communication is attached hereto as Exhibit 3. I did this to prevent any

                                        19 argument Mr. Avetoom that I attempted to prevent him from having actual knowledge of the

                                        20 522(f) motion given Mr. Avetoom’s propensity for making allegations about the Debtor and

                                        21 anyone associated with her.

                                        22          5.        Along with the March 9, 2021 email, I attached a file entitled “Debtor’s Notice of

                                        23 Motion and Motion to Avoid Lien 522(f) – In re Rosa Fridman.pdf.” A true and correct, redacted

                                        24 copy of this attachment showing the CaseMail proof of service page and cover page of what is

                                        25 filed herein as Doc. 13 is attached hereto as Exhibit 4.

                                        26

                                        27


                                                    DEBTOR’S OPPOSITION TO AVETOOM’S MOTION TO DISMISS BANKRUPTCY CASE
                                                                                                14
                                        Case 8:21-bk-10513-ES        Doc 21 Filed 04/01/21 Entered 04/01/21 17:38:11                 Desc
                                                                     Main Document    Page 15 of 33



                                         1          6.      On March 17, 2021, despite providing Mr. Avetoom with the 522(f) Motion

                                         2 through two separate avenues (USPS and Email), Avetoom emailed me dispute whether the 522(f)

                                         3 motion had been received by him via USPS by informing me that he had contacted CaseMail,

                                         4 obtained the tracking number, and confirmed via USPS.com that the mail has never been delivered

                                         5 (though it is unclear USPS.com if Mr. Avetoom simply refused to sign for the certified mail). A

                                         6 true and correct copy of this email communication is attached hereto as Exhibit 5.

                                         7          7.      On March 19, 2021, I confirmed that UPS had delivered another copy of the 522(f)

                                         8 motion to Mr. Avetoom as shown in in the UPS delivery confirmation, a true and correct copy of

                                         9 which is attached hereto as Exhibit 6.

                                        10          8.      On March 19, 2021, I confirmed that USPS had delivered another copy of the
             TELEPHONE (951) 888-3300
              2900 ADAMS ST STE C225




                                        11 522(f) motion to Mr. Avetoom by overnight mail as shown in in the USPS delivery confirmation,
                RIVERSIDE, CA 92504
TALKOV LAW




                                        12 a true and correct copy of which is attached hereto as Exhibit 7.

                                        13          9.      Later on March 19, 2021, I responded to Mr. Avetoom confirming service was

                                        14 successfully made by both UPS and USPS in accordance with the legal requirements for doing and

                                        15 expressed my surprise at the extent of Mr. Avetoom’s efforts to contact CaseMail to claim the lack

                                        16 of receipt by mail of a document he had already received by email. A true and correct copy of this

                                        17 email communication is attached hereto as Exhibit 5.

                                        18          10.     Based thereon, I believe that Mr. Avetoom’s emails attempting to seek delays in

                                        19 documents had already received and the filing of this motion to dismiss are a reflection of his

                                        20 desperate hope that this Court does not rule on the merits of the 522(f) motion that appears to be

                                        21 meritorious.

                                        22          11.     On March 29, 2021, I reached out to the Chapter 7 Trustee to offer a carve-out from

                                        23 the Debtor’s homestead to pay Avetoom in a sale of Ms. Fridman’s $230,000 interest in the

                                        24 Orange County condominium she resides in. The Chapter 7 Trustee appeared hopeful that he

                                        25 could reach a resolution and believed it would be in the best interest of the creditor.

                                        26          12.     However, on April 1, 2021 at 4:19 PM, I received a call from the Trustee in this

                                        27 case, Thomas H. Casey. On this call, Mr. Casey noted that Avetoom personally reached out to


                                                    DEBTOR’S OPPOSITION TO AVETOOM’S MOTION TO DISMISS BANKRUPTCY CASE
                                                                                              15
                                        Case 8:21-bk-10513-ES       Doc 21 Filed 04/01/21 Entered 04/01/21 17:38:11                 Desc
                                                                    Main Document    Page 16 of 33



                                         1 inform the Trustee that Avetoom would apparently reject any offer, including any offer that would

                                         2 cause him to be paid.

                                         3          13.    Based on my review of the state court file, 2012 bankruptcy file, and this case, I

                                         4 have concluded that Mr. Avetoom is more interested in satisfying his own emotional desire to

                                         5 litigate against Ms. Fridman than in being paid. Accordingly, I believe this is impulse is the

                                         6 genesis of his motion to dismiss, not any rational basis related to payment to creditors as alleged in

                                         7 the motion.

                                         8          I declare under penalty of perjury under the laws of the State of California that the

                                         9 foregoing is true and correct.

                                        10          Executed on April 1, 2021 at Riverside, California.
             TELEPHONE (951) 888-3300
              2900 ADAMS ST STE C225




                                        11
                RIVERSIDE, CA 92504
TALKOV LAW




                                        12                                                         Scott Talkov

                                        13

                                        14

                                        15

                                        16

                                        17

                                        18

                                        19

                                        20

                                        21

                                        22

                                        23

                                        24

                                        25

                                        26

                                        27


                                                    DEBTOR’S OPPOSITION TO AVETOOM’S MOTION TO DISMISS BANKRUPTCY CASE
                                                                                              16
Case 8:21-bk-10513-ES   Doc 21 Filed 04/01/21 Entered 04/01/21 17:38:11   Desc
                        Main Document    Page 17 of 33




                              Exhibit 1
Case 8:21-bk-10513-ES   Doc 21 Filed 04/01/21 Entered 04/01/21 17:38:11   Desc
                        Main Document    Page 18 of 33
Case 8:21-bk-10513-ES   Doc 21 Filed 04/01/21 Entered 04/01/21 17:38:11   Desc
                        Main Document    Page 19 of 33




                              Exhibit 2
4/1/2021    Case 8:21-bk-10513-ES      DocMail
                              talkovlaw.com 21- Notice
                                                  Filed    04/01/21
                                                       of Bankruptcy      Entered
                                                                     Case Filing          04/01/21
                                                                                 - In re Rosa Fridman -17:38:11
                                                                                                        Chapter 7    Desc
                                        Main Document            Page 20 of 33

                                                                                            Scott Talkov <scott@talkovlaw.com>



  Notice of Bankruptcy Case Filing - In re Rosa Fridman - Chapter 7
  Scott Talkov <scott@talkovlaw.com>                                                            Fri, Feb 26, 2021 at 4:54 PM
  To: kia002@att.net
  Cc: Leilani Caspillo <assistant@talkovlaw.com>, "Mr. Chris Kiernan" <chris@talkovlaw.com>, Ferdeza Zekiri
  <ferdeza@talkovlaw.com>, Nick Moss <nick@talkovlaw.com>
  Bcc: Alex Theory <theory411@gmail.com>

    Mr. Avetoom,

    I hope this email finds you well. Attached you will find the notice of bankruptcy case filing and related pleadings filed this
    afternoon. Also attached you will find an amendment to the debtor's trust executed pre-petition resolving your concern
    raised in state court as to the location of any document bearing "Page 3" in the footer, which is now deemed to be omitted
    to the extent it ever existed, which the debtor has knowledge of. If you have any questions, please do not hesitate to
    contact me.


                                Scott Talkov | Attorney, Talkov Law
                                e: scott@talkovlaw.com | w: www.talkovlaw.com
                                p: (951) 888-3300



     3 attachments
           Notice of Bankruptcy Case Filing.pdf
           111K
           01 - Petition.pdf
           2388K
           Amendment to Trust re Missing Page 3 (Notarized Pre-Petition).pdf
           464K




https://mail.google.com/mail/u/0?ik=36e5c0139a&view=pt&search=all&permmsgid=msg-a%3Ar-1392441028675114687&simpl=msg-a%3Ar-1392441…   1/1
Case 8:21-bk-10513-ES   Doc 21 Filed 04/01/21 Entered 04/01/21 17:38:11   Desc
                        Main Document    Page 21 of 33




                              Exhibit 3
3/26/2021    Case 8:21-bk-10513-ES        Doc- In21
                            talkovlaw.com Mail         Filed
                                                  re Rosa      04/01/21
                                                          Fridman               Entered
                                                                  - Debtor's Notice of Motion04/01/21
                                                                                             and Motion to17:38:11
                                                                                                           Avoid Lien 522(f)Desc
                                          Main Document               Page 22 of 33

                                                                                               Scott Talkov <scott@talkovlaw.com>



  In re Rosa Fridman - Debtor's Notice of Motion and Motion to Avoid Lien 522(f)
  Scott Talkov <scott@talkovlaw.com>                                                                       Tue, Mar 9, 2021 at 9:29 AM
  To: kia002@att.net
  Cc: Leilani Caspillo <assistant@talkovlaw.com>
  Bcc: Alex Theory <theory411@gmail.com>

    Mr. Avetoom,

    Attached you will find the Debtor's Notice of Motion and Motion to Avoid Lien 522(f) being filed today in the Chapter 7
    case of In re Rosa Fridman, which includes a certificate of service showing that this was also mailed to you by USPS
    Certified Mail.

    Best Regards,


                                  Scott Talkov | Attorney, Talkov Law
                                  e: scott@talkovlaw.com | w: www.talkovlaw.com
                                  p: (951) 888-3300



            Debtor's Notice of Motion and Motion to Avoid Lien 522(f) - In re Rosa Fridman.pdf
            12392K




https://mail.google.com/mail/u/0?ik=36e5c0139a&view=pt&search=all&permmsgid=msg-a%3Ar5197738059716730218&simpl=msg-a%3Ar51977380…    1/1
Case 8:21-bk-10513-ES   Doc 21 Filed 04/01/21 Entered 04/01/21 17:38:11   Desc
                        Main Document    Page 23 of 33




                              Exhibit 4
Case 8:21-bk-10513-ES                Doc 21 Filed 04/01/21 Entered 04/01/21 17:38:11       Desc
                                     Main Document    Page 24 of 33




   CaseMail ID: CM-23259-0282.01
   On Behalf of:

   Talkov Law
   2900 Adams St Ste
   C225Riverside, CA 92504



  On March 06, 2021
  A copy of the following documents were deposited for delivery by                   PROOF OF POSTAGE PAID:

  the United Stated Postal Service, via Certified Mail ERR / w
  signature,

  Postage prepaid, with sufficient postage thereon to the following
  recipients. United States Postal Service Certified Mail ®

  Karl Avetoom
  1100 Rutland Rd Apt 9                                                              PROOF OF POSTAGE PAID:
  Newport Beach
  CA
  92660-4601




  The undersigned does hereby declare under penalty of perjury of the laws of            PROOF OF MAILING:

 the United States that I have served the above referenced document(s) on the        USPS® verified acceptance of
                                                                                     the attached documents with
 mailing list attached hereto in the manner shown and prepared the                   sufficient postage paid and
 Declaration of Certificate of Service and that it is true and correct to the best   were mailed on the date listed
                                                                                     below:
 of my knowledge, information, and belief.
                                                                                             03/06/2021


                                                                                      CONTENT VERIFICATION:
                                                      / S / Joe L.Ruiz
  Dated:    03/06/2021 12:00 AM                       VerTrius, Corp.                     CaseMail ID:
                                                      d/b/a CaseMail
                                                                                     CM-23259-0282.01
                                                      16192 Coastal HWY
                                                      Lewes, DE 19958




Copyright 2019 by VerTrius Corp All Rights Reserved
             Case 8:21-bk-10513-ES                   Doc 21 Filed 04/01/21 Entered 04/01/21 17:38:11                                        Desc
                                                     Main Document    Page 25 of 33

    Attorney or Party Name, Address, Telephone & FAX                            FOR COURT USE ONLY
    Numbers, State Bar Number & Email Address

   SCOTT TALKOV, State Bar No. 264676
   CHRISTOPHER M. KIERNAN, State Bar No. 319804
   TALKOV LAW CORP.
   2900 Adams St Ste C225
   Riverside, CA 92504
   (951) 888-3300
   scott@talkovlaw.com
   chris@talkovlaw.com




    D Debtor appearing without attorney
    � Attorney for Debtor
                                           UNITED STATES BANKRUPTCY COURT
                              CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION

    In re:                                                                      CASE NUMBER: 8:21-bk-10513-ES
                                                                                CHAPTER: 7
   Rosa A Fridman


                                                                                DEBTOR'S NOTICE OF MOTION AND MOTION
                                                                                  TO AVOID LIEN UNDER 11 U.S.C. § 522(f)
                                                                                           (REAL PROPERTY)



                                                                                    [No hearing required unless requested under LBR 9013-1(0)]
                                                                  Debtor(s).
   Creditor Name:
   Karl Avetoom and Beach Crest Villas Owners Association (Potential Partial Assignee)


   TO THE CREDITOR, ATTORNEY FOR CREDITOR AND OTHER INTERESTED PARTIES:

   1.   NOTICE IS HEREBY GIVEN that Debtor moves this court for an order, pursuant to LBR 9013-1(o) upon notice of
        opportunity to request a hearing (i.e., without a hearing unless requested), avoiding a lien on the grounds set forth
        below.

   2.   Deadline for Opposition Pap ers:
        Pursuant to LBR 9013-1(0), any party opposing the motion may file and serve a written opposition and request a
        hearing on this motion. If you fail to file a written response within 14 days of the date of service of this notice of motion
        and motion, plus an additional 3 days unless this notice of motion and motion was served by personal delivery or
        posting as described in Federal Rules of Civil Procedure 5(b)(2)(A)-(B), the court may treat such failure as a waiver of
        your right to oppose this motion and may grant the requested relief.



                    "Bankruptcy Code" and "11 U.S. C." refer to the United States Bankruptcy Code, Title 11 of the United States Code.
        "FRBP" refers to the Federal Rules of Bankruptcy Procedure. "LBR" and "LBRs" refer to the Local Bankruptcy Rule(s) of this court.


             This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

   December 2017                                                           Page 1                             F 4003-2.1.AVOID.LIEN.RP.MOTION
CM-23259-0282
Case 8:21-bk-10513-ES   Doc 21 Filed 04/01/21 Entered 04/01/21 17:38:11   Desc
                        Main Document    Page 26 of 33




                              Exhibit 5
3/26/2021   Case 8:21-bk-10513-ES                   Doc 21 talkovlaw.com
                                                              Filed 04/01/21           Entered
                                                                         Mail - In re Fridman       04/01/21
                                                                                              service list   17:38:11                 Desc
                                                    Main Document          Page 27 of 33
                                                                                                                Scott Talkov <scott@talkovlaw.com>



 In re Fridman service list
 Scott Talkov <scott@talkovlaw.com>                                                                                        Fri, Mar 19, 2021 at 5:41 PM
 To: kia002 <kia002@att.net>
 Cc: Leilani Caspillo <assistant@talkovlaw.com>

   Mr. Avetoom,

   I hope this email finds you well. I must admit that your email represents the most extraordinary effort that I have ever seen anyone go to in order
   to confirm that a document they received electronically from an opposing party was not received by mail. Indeed, your knowledge that I sent the
   documents to you by certified mail through CaseMail came from my voluntary effort to provide you with extra service of the motion by email
   dated March 9, 2021 to the very email you replied from (kia002@att.net). My email attached the exact motion that you are now claiming you did
   not receive by mail.

   Given what I am interpreting as your extraordinary interest in a paper copy of the same motion that you already have, my office sent and has
   received confirmation that Debtor's Notice of Motion and Motion to Avoid Lien under 11 U.S.C. Section 522(f) (Real Property) filed with the Court
   as Doc. 13 was delivered today by UPS at 4:34 p.m. "to your front door" and by USPS at 3:04 p.m. "in or at your mailbox."

   As a courtesy, I've attached yet another copy of this same motion as it appears on the court's docket. Although perhaps you have forgotten, it
   appears that you previously registered with the court to accept electronic service given that the court's Bankruptcy Notice Center ("BNC")
   identifies on its notices in this case your email address "kia002@att.net" as having a BNC "Recip ID" of "40676349."

   To the extent your only concern with the motion relates to service, the appropriate remedy is for the moving party to re-serve the motion.
   Accordingly, there is no reason for my office to withdraw the motion that has been filed, as you have requested.

   Readings between the lines, I am gathering that you are having trouble locating any legal basis to oppose the motion. If you would like me to
   inquire if I can obtain a nominal payment for a stipulation to bring an end to the disputes between you and the debtor, please let me know.

   All the best,


                               Scott Talkov | Attorney, Talkov Law
                               e: scott@talkovlaw.com | w: www.talkovlaw.com
                               p: (951) 888-3300




   On Wed, Mar 17, 2021 at 8:27 PM kia002 <kia002@att.net> wrote:
    Mr. Talkov,

     Please make sure that any service is sent to my full address 1100 Rutland Road Apt 9, Newport Beach, CA 92660.

     It appears you have filed a motion to avoid liens without serving me. Please check your records to confirm you mailed your motion to the
     correct address. I have contacted Case Mail, who your designated to mail your filing before it was ECF'd who provided me with a Certified
     Mail ID # of

     92148901324734001369193164
     which by tracking on USPS.com shows it has not been delivered, it has been delayed.

     I do not accept electronic service and service must be effectuated and complete by mail.

     Please withdraw and refile your Motion and please serve by mail service that can be confirmed.

     I don't want to file an objection for ineffective service and cause additional delay.

     Regards

     Karl Avetoom

        13- Motion to Avoid Lien Judgments from Orange County Superior Court Case.pdf
        12760K




https://mail.google.com/mail/u/0?ik=36e5c0139a&view=pt&search=all&permmsgid=msg-a%3Ar2595402083156296133&dsqt=1&simpl=msg-a%3Ar25…                       1/1
Case 8:21-bk-10513-ES   Doc 21 Filed 04/01/21 Entered 04/01/21 17:38:11   Desc
                        Main Document    Page 28 of 33




                              Exhibit 6
3/19/2021     Case 8:21-bk-10513-ES        Doc
                               talkovlaw.com Mail 21     Filed
                                                  - Fwd: UPS    04/01/21
                                                             Delivery Notification,Entered    04/01/21
                                                                                   Tracking Number       17:38:11 Desc
                                                                                                   1Z14VUT40200007219
                                           Main Document               Page 29 of 33
                                                                                                                                                    Scott Talkov <scott@talkovlaw.com>



 Fwd: UPS Delivery Notification, Tracking Number 1Z14VUT40200007219
 Leilani Caspillo <assistant@talkovlaw.com>                                                                                                                  Fri, Mar 19, 2021 at 4:51 PM
 To: Scott Talkov <scott@talkovlaw.com>



   ---------- Forwarded message ---------
   From: UPS <pkginfo@ups.com>
   Date: Fri, Mar 19, 2021 at 4:35 PM
   Subject: UPS Delivery Notification, Tracking Number 1Z14VUT40200007219
   To: <ASSISTANT@talkovlaw.com>




                                              Hello, your package has been delivered.
                                              Delivery Date:      Friday, 03/19/2021
                                              Delivery Time:      04:34 PM
                                              Left At:    FRONT DOOR




                                               Set Delivery Instructions                    Manage Preferences             View My Packages



                                              TALKOV LAW CORP.




                                               Tracking Number:                               1Z14VUT40200007219

                                                                                              KARL AVETOOM
                                                                                              1100 RUTLAND ROAD
                                               Ship To:                                       APT 9
                                                                                              NEWPORT BEACH, CA 92660
                                                                                              US

                                               Number of Packages:                            1

                                               UPS Service:                                   UPS 2nd Day Air®
                                               Package Weight:                                1.0 LBS


                                                      Download the UPS mobile app




                                              © 2021 United Parcel Service of America, Inc. UPS, the UPS brandmark, and the color brown are
                                              trademarks of United Parcel Service of America, Inc. All rights reserved.

                                              All trademarks, trade names, or service marks that appear in connection with UPS's services are the
                                              property of their respective owners.

                                              Please do not reply directly to this email.



                                              Manage Your UPS My Choice Delivery Alerts

                                              Review the UPS Privacy Notice

                                              Review the UPS My Choice Service Terms

                                              Learn About UPS My Choice




   --
                            Leilani Caspillo | Paralegal, Talkov Law

                            a: 2900 Adams St. Ste C225 | Riverside, CA 92504
                            e: assistant@talkovlaw.com | w: www.talkovlaw.com
                            p: (951) 888-3300




https://mail.google.com/mail/u/0?ik=36e5c0139a&view=pt&search=all&permmsgid=msg-f%3A1694706323151805173&simpl=msg-f%3A16947063231…                                                     1/1
Case 8:21-bk-10513-ES   Doc 21 Filed 04/01/21 Entered 04/01/21 17:38:11   Desc
                        Main Document    Page 30 of 33




                              Exhibit 7
012314542   Case 8:21-bk-10513-ES                    6787904/01/21
                                             Doc 21 Filed    ÿÿ6787ÿEntered
                                                                          ÿ04/01/21
                                                                                         17:38:11          Desc

  0121ÿ456789:;
                                             Main Document      Page 31 of 33
                                 A                                                                                   <=>?ÿ@


                                                   45678ÿ=:BCDE5ÿ26786;E



  456789:;ÿFGHIE5JÿKLMNNOOPKKNQMRKMMPKLLK                                                                         qZ[TaZÿÂ
  STUVÿXYZ[ÿ\]^ÿ_ZX̀aZVZ_ÿXbÿTVÿ]YÿYcZÿ[]X̀dTeÿ]YÿRfMLÿg[ÿTbÿh]VicÿOKjÿkMkOÿXbÿlmnopqrÿsmtuvjÿutÿKkQQMw
  0121ÿ456789:;ÿ2xG?»ÿ=y69x6IxEÿz
   { |Ex9yE5E}
  h]VicÿOKjÿkMkOÿ]YÿRfMLÿg[
  ~ZX̀aZVZ_jÿbtYÿh]X̀dTe
  lmnopqrÿsmtuvjÿutÿKkQQMÿ
  ECÿ0}6CE?ÿz ÿ




                                                                                                                          ÃÄÄÅÆÇÈÉ
     4E¼Cÿ½ÿ¾H69xÿ0}6CE?                                                                                             z

     456789:;ÿ¿9?CB5À                                                                                                 Á


      ÿÿÿ
     ÿ ÿÿ¢£¤¤¥ÿÿ
     ¦§ÿ¨ÿ©ªÿÿÿÿÿ«ÿ̈ÿÿ¬­¥®ÿ̄¨ÿÿ°«ÿ±¢ÿ£¥£±ÿÿÿ ÿÿ¢£¤¤¥²ÿ

     §ÿ³ÿ´ÿ
     ÿ ÿÿ¢£¤¤¥ÿÿ

     ÿÿªÿ³³°ÿ
     ÿ ÿÿ¢£¤µ¶ÿÿ

     ÿÿ·¸¸ÿ¹°´ÿ
     ÿ ÿÿ¢£¤µ¶ÿÿ

      ¯ÿ·¸¸ÿºÿ¹°´ÿ
     ¸ÿÿÿ¸·ÿÿÿ
11 99 1 1 ! " #$%&3'5((22)33(*50355)3''3+ ,&-.-+ , - & + , &/ 214
012314542   Case 8:21-bk-10513-ES                    6787904/01/21
                                             Doc 21 Filed    ÿÿ6787ÿEntered
                                                                          ÿ04/01/21
                                                                                         17:38:11          Desc
                                             Main Document      Page 32 of 33
     67789:;ÿ=>ÿ?@A@ÿB:C8DE=FÿG=H8F8>Iÿ
     @6JK6ÿ6J6ÿL6ÿMN@KBNO?KNPJÿLQJKQBÿÿ

     M:S=7>:;ÿ?@A@ÿB:C8DE=FÿG=H8F8>Iÿ
     6J6TQNUÿL6ÿMN@KBNO?KNPJÿLQJKQBÿÿ

     67789:;ÿ=>ÿ?@A@ÿB:C8DE=FÿG=H8F8>Iÿ
     6J6TQNUÿL6ÿMN@KBNO?KNPJÿLQJKQBÿÿ

     M:S=7>:;ÿ?@A@ÿB:C8DE=FÿG=H8F8>Iÿ
     @6JÿOQBJ6BMNJPÿL6ÿMN@KBNO?KNPJÿLQJKQBÿÿ

     67789:;ÿ=>ÿ?@A@ÿB:C8DE=FÿP78C8EÿG=H8F8>Iÿ
     @6JÿOQBJ6BMNJPÿL6ÿMN@KBNO?KNPJÿLQJKQBÿÿ

     6HH:S>:;ÿ=>ÿ?@A@ÿP78C8EÿG=H8F8>Iÿ
     BNVQB@NMQWÿL6ÿXYZ[\ÿÿ




                                                                                                                          
     @]8SS8ECÿ^=_:FÿL7:=>:;Wÿ?@A@ÿ6`=8>8ECÿN>:aÿ
     BNVQB@NMQWÿL6ÿXYZ[\ÿÿ


     b0c0ÿdefghijkÿclm4n                                                                                              o

     cepqmgrÿsjtpeufripj                                                                                              o


                                                         011ÿ3144ÿ5


                                         vfjwrÿtijqÿxyfrÿzpmwe1ÿlpphijkÿtpe{
                                 |}ÿ}ÿ}ÿ ÿ}ÿ}ÿÿÿ}ÿ}ÿÿ}
                                                            4



11 99 1 1 ! " #$%&3'5((22)33(*50355)3''3+ ,&-.-+ , - & + , &/ 414
                                        Case 8:21-bk-10513-ES           Doc 21 Filed 04/01/21 Entered 04/01/21 17:38:11                     Desc
                                                                        Main Document    Page 33 of 33



                                         1                                    PROOF OF SERVICE OF DOCUMENT

                                         2 I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
                                             address is: 2900 Adams Street, Suite C225, Riverside, CA 92504
                                         3
                                             A true and correct copy of the foregoing document entitled (specify): DEBTOR’S OPPOSITION TO
                                         4 KARL AVETOOM’S MOTION TO DISMISS BANKRUPTCY CASE PURSUANT TO U.S.C. §
                                             707; DECLARATION OF SCOTT TALKOV will be served or was served (a) on the judge in chambers
                                         5 in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

                                         6 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant
                                             to controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
                                         7 hyperlink to the document. On (date) April 1, 2021, I checked the CM/ECF docket for this bankruptcy case
                                             or adversary proceeding and determined that the following persons are on the Electronic Mail Notice List
                                         8 to receive NEF transmission at the email addresses stated below:

                                         9           Thomas H Casey (TR) msilva@tomcaseylaw.com, thc@trustesolutions.net
                                                     Donald W Reid don@donreidlaw.com, ecf@donreidlaw.com
                                        10           United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
             TELEPHONE (951) 888-3300
              2900 ADAMS ST STE C225




                                        11
                RIVERSIDE, CA 92504




                                                              Service information continued on attached page
TALKOV LAW




                                        12 2. SERVED BY UNITED STATES MAIL:
                                             On (date) April 1, 2021, I served the following persons and/or entities at the last known addresses in this
                                        13 bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in
                                             the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
                                        14 constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the
                                             document is filed.
                                        15
                                                     Hon. Erithe Smith, 411 West Fourth Street, Suite 5040, Santa Ana, CA 92701
                                        16
                                                              Service information continued on attached page
                                        17

                                        18 3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
                                           EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
                                        19 on (date) April 1, 2021, I served the following persons and/or entities by personal delivery, overnight mail
                                           service, or (for those who consented in writing to such service method), by facsimile transmission and/or
                                        20 email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
                                           mail to, the judge will be completed no later than 24 hours after the document is filed.
                                        21
                                                              Service information continued on attached page
                                        22
                                             I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
                                        23
                                              April 1, 2021       Leilani Caspillo                                            /s/Leilani Caspillo
                                        24    Date                  Printed Name                                                  Signature

                                        25

                                        26

                                        27


                                                     DEBTOR’S OPPOSITION TO AVETOOM’S MOTION TO DISMISS BANKRUPTCY CASE
                                                                                                   17
